Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 2-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duo, U.S. pat. Appl. Pub. No. 2015/0334598, in view of Bostick, U.S. pat. Appl. Pub. No. 2016/0021578.	
Per claim 2, Duo discloses a resource allocation system for allocating resources in a venue, comprising: 
a) a plurality of user devices (see par 0028 and fig. 1); 
b) a plurality of supernodes (e.g., access points and network access devices), wherein the plurality of user devices and the supernodes are connected to form a mesh network (par 0027); 
c) wherein each of the plurality of user device is configured to transmit a request for service or transaction via at least one supernode from the plurality of supernodes, the request comprises a location of a particular section of the venue where the user device is present in the event along with an indication that the user device is connected to at least one supernode in the mesh network (par 0003, 0022); 
d) wherein the at least one supernode from the plurality of supernodes is configured to: 
i) determine a load of each of the plurality of the supernodes, the load indicates a number of requests pending for processing with each of the supernodes in a predetermined interval of time (par 0039); 
ii) determining an appropriate supernode from the plurality of supernodes based on determined loads, i.e., identifying a supernode having load less than other supernodes (par 0019-0020); 
iii) determining a supernode from the plurality of supernodes having locations nearest to the user device, wherein the access points nearest to the user device are the ones within vicinity of the user device location, i.e., identifying supernode having the strong signal strength or high RSSI value (see par 0003);
iv) select a supernode from the plurality of nearby supernodes having a load less than other supernodes and having high RSSI among the nearby supernodes at that location (par 0040-0041), wherein the access points with high RSSI are considered nearest to the user device (see par 0003).
Duo does not explicitly teach comparing the load among the access points. Dou however teaches identifying/selecting an access point having less load than other access points.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such comparing function in Duo because it would have enabled identifying an access point having less load than other access points.
	Duo also does not teach that the request comprises a first type of data and a purchase request wherein the purchase request is prioritized over the first type of data at the supernodes. However, Bostick discloses a method of using access points to route and process user requests during a live event in a venue wherein purchase requests are prioritized over other type of data (see Bostick, par 0066). Bostick also teaches displaying items related to the purchase request for viewing or selecting by the user (see Bostick, par 0060).

	Per claim 3, Bostick teaches displaying a list of data service items available for purchase (see par 0060).
	Per claims 5-6, Duo teaches reporting load of the access points to the network access device (see par 0032). 
It would have been obvious to one skill in the art to request or reporting the loads regularly because it would have enabled obtaining up-to-date load information.
	Per claim 7, Duo teaches allocating resource by access point to user device comprising transmitting a response notification to user device (see par 0065).
	Per claim 8, Duo teaches that each of the access points corresponds to Internet-facing proxy server that is connected to the Internet (see par 0026).
	Claims 9-10, 12-17 and 19-21 are similar in scope as that of claims 2-3 and 5-8.


Allowable Subject Matter
3.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
4.	Applicant’s arguments filed February 22, 2022 with respect to claims 2-3, 5-10, 12-17 and 19-21 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/28/22